Citation Nr: 1139563	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  99-07 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to specially adapted housing assistance or a special home adaptation grant.

2.  Entitlement to service connection for metabolic bone disease and arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to April 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In connection with her appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2004.  A transcript of the hearing is associated with the claims files.

In a March 2005 decision, the Board denied claims of entitlement to Special Monthly Compensation (SMC) based on the need for regular aid and attendance or at the housebound rate and of entitlement to specially adapted housing assistance or a special home adaptation grant and remanded the issue of entitlement to service connection for metabolic bone disease and arthritis.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in June 2006, the Court granted a joint motion of the parties, vacated that portion of the Board's March 2005 decision that denied those claims, and remanded the matters to the Board for action consistent with the joint motion.

The Board remanded those issues to the originating agency in April 2007.

In a June 2008 rating decision, the originating agency granted SMC based on the need for regular aid and attendance, effective March 18, 2008.  As the award did not cover the entire period on appeal, the period prior to March 18, 2008, remained on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In September 2009, the Board, again, remanded the issues to the originating agency.  The case has been returned to the Board for further appellate action.

In a July 2011 rating decision, the originating agency granted SMC based on the need for regular aid and attendance, effective January 9, 2003, the date requested by the Veteran.  As this rating decision represented a full and final determination of the issue on appeal, it is considered resolved in full and is no longer on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).


REMAND

In its April 2007 remand, the Board noted that it had previously remanded the issue of entitlement to service connection for metabolic bone disease and arthritis in March 2005, and ordered readjudication of the claim by the RO or the Appeals Management Center (AMC).  It also remanded the issue of entitlement to specially adapted housing assistance or a special home adaptation grant, as this issue was found to be inextricably intertwined with the issue of service connection for metabolic bone disease and arthritis.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matters).

In June 2011, the AMC scheduled the Veteran for an examination pursuant to her remaining claims on appeal.  The Veteran failed to report for her scheduled examination.  In July 2011, the Veteran contacted VA and noted that she had pneumonia, requesting that the examination be rescheduled as she was willing to report.  In the September 2011 brief, the Veteran's representative also requested that the examination be rescheduled, as the Veteran was ill on the day of the examination.

In claims for service connection, failure to report to any scheduled examination, without good cause, may result in denial of the claim (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

As the Veteran has shown good cause for missing her examination, the Board finds that another examination should be rescheduled.  The Board emphasizes that this case has been advanced on the docket.  Therefore, expedited handling is requested.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  The RO or the AMC should obtain updated treatment records from the Fayetteville, North Carolina VA Medical Center.

2.  Thereafter, the Veteran should be afforded a VA examination by a physician with appropriate expertise to determine the etiology of the metabolic bone disease and arthritis.  The claims folders must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based upon the examination results and the review of the Veteran's pertinent medical history, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's metabolic bone disease and arthritis are etiologically related to her active service.  If not, the examiner must indicate as to whether there is a 50 percent or better probability that the metabolic bone disease and arthritis were caused or permanently worsened by service-connected disability (to include medication taken for service-connected nephrotic syndrome).

The examiner must also indicate whether there is a 50 percent or better probability that the Veteran's service-connected disabilities (individually or together) preclude locomotion without the aid of braces, crutches, canes, or a wheelchair due to:

The loss, or loss of use, of both lower extremities, or

Blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity, or

The loss or loss of use of one lower extremity together with residuals or organic disease or injury, or

The loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity, or

The loss or loss of use of both upper extremity.

The physician must explain the rationale for all opinions expressed.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims folders.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on her claim.

4.  Thereafter, the RO or the AMC should undertake any other development it determines to be warranted, to include obtaining any medical opinions deemed necessary. 

5.  Thereafter, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should issue an appropriate Supplemental Statement of the Case and afford the Veteran and her representative the appropriate opportunity to respond before the claims files are returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant until she is otherwise notified but she has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

As noted above this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



